NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         SEP 25 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-10000

                Plaintiff-Appellee,              D.C. No.
                                                 3:17-cr-00066-MMD-WGC-1
 v.

ANDREW BRIGMAN,                                  MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Andrew Brigman appeals from the district court’s judgment and challenges

his guilty-plea conviction and 192-month sentence for using a firearm during and

in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Brigman’s counsel has filed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Brigman the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Brigman waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                    19-10000